Citation Nr: 1725124	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine at L5.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain and old healed femur fracture.

3.  Entitlement to an initial disability rating higher than 10 percent for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and assigned initial ratings of 10 percent for "degenerative disc L5, lumbar spine" and "right hip strain, old healed femur fracture," and initial noncompensable ratings for traumatic arthritis of the right knee.

In March 2014 the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In July 2014 the Board remanded the case for further development, which was accomplished, and in a February 2015 rating action the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected right knee traumatic arthritis disability to 10 percent effective May 5, 2005.

In January 2016, the Board denied the Veteran's claims for increased ratings.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Partial Vacatur and Remand (Joint Motion) with the Court. In a February 2017 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board had erred in not discussing the collective impact of the Veteran's service-connected disabilities in its extraschedular analysis, because the record "reasonably raised... evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F. 3d 1362, 1366.  

Additionally, the parties agreed the Board erred in relying on inadequate VA medical examination reports that do not comport with the Court's interpretation of 38 C.F.R. § 4.59, as described in the holding in Correia v. McDonald, 28 Vet, App. 158 (2016).  The parties agreed to remand the claims to the Board for further development.  

Given these conclusions, it will be necessary to remand the case for a new examination and to give consideration of referral of the matter to the Director, Compensation Service for extra-schedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all ongoing VA treatment records.  (The most recent records associated with the claims file appear to be dated from December 2015. 

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected degenerative disc disease of the lumbar spine at L5, right hip strain with old healed femur fracture, and right knee arthritis.

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), and the terms of the Joint Motion for remand, the examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If the right knee, right hip, or spine, cannot be so tested then the examiner should specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so.  

3. After a review of the evidence procured as a result of this Remand and any other development deemed necessary, re-adjudicate the issues on appeal and consider referral of the case to the Director of VA's Compensation and Pension Service for whether an extraschedular evaluation should be assigned.  In so doing, the question of the combined effects of disabilities at issue should be considered, and whether the individual evaluations of those disabilities capture all the impairment experienced.  

4.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


